Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           The amendment filed on 4/28/2022 has been entered.

Claim Objection 
Claims 3 and 6 are objected to because of the following informalities:  
(1) In claim 3, line 3, “two blade tips” should read --two tips--.  Note line 4 of the claim.
(2) In claim 6, line 2, “one another” should read --each other--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.       Claims 3-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claim 3, lines 4-5, “the two tips of the single blade project from the grip part in opposite directions from each other along the axis transverse to the longitudinal axis” is misleading because the axis along which the through-hole 55 extends is NOT the same axis along which the two tips extends.  The two axes are parallel (can be seen in Fig.4B but not labeled) and are both transverse to a longitudinal axis of the grip part 31.  It is suggested “an axis” (cited at line 8 of claim 1) be changed to --a first axis--, and “the axis” (cited at line 5 of claim 3) be changed to --a second axis--.  Also, “an axis” (at line 5 of claim 4) should read --a second axis--.     
          (2) In claims 3 and 4, line 8, “respective ones of the two tips” is incorrect.  The phrase should read --a respective one of the two tips--. 
          (3) In claim 4, line 5, “a longitudinal axis” should read --the longitudinal axis-- since it refers to the one previously cited.
          (4) In claim 5, line 7, “respective ones of the outer blade tips” is incorrect.  The phrase should read --a respective one of the outer blade tips--.
          (5) In claim 5, lines 9 and 11, “the grip” has no clear antecedent basis and should be changed to --the grip part--.

Claim Rejection - 35 U.S.C. 103
1.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Application Publication No. 2017/0197320) in view of Schekalla (U.S. Patent Application Publication No. 2014/0345146).  
           Regarding claim 1, Chen discloses a safety utility knife (100) comprising:
           a grip part (10);
           a blade (20) projecting from the grip part (10), the blade (20) being formed with a through-hole (25);
           at least one head part (30) arranged at at least one tip (24) of the blade (20); and
           a coupling part (CP, see Fig.4 as annotated below, i.e. “by injection”, see paragraph [0026]) lying within the through-hole (25) coupling the grip part (10) and the at least one head part (30) together substantially as claimed except for the orientation of the through-hole (25).
   
    PNG
    media_image1.png
    646
    807
    media_image1.png
    Greyscale

            Schekalla shows an alternative orientation for a through hole (23, see Fig.5) formed in a blade (15) of a safety utility knife (10), wherein the through hole (23) is oriented along an axis transverse to a longitudinal axis of a grip portion (11) of the knife (10) and receives a coupling part (i.e. plastic, see paragraph [0032]) for securing the blade (15).
           Therefore, it would have been obvious to one skilled in the art to modify Chen by having the through hole (25) arranged at an alternative orientation in the blade (20)  such that the through hole (25) extends in a direction along an axis transvers to a longitudinal axis of the grip portion (10) for the predictable result of receiving the coupling part to securely couple the blade (20) as taught by Schekalla.
            Regarding claim 5,  Chen’s at least one head part (30) includes two head parts (30), the blade (20) includes two blade portions (B1,B2, see annotated Fig.4) extending away from the grip portion (10) in opposite directions, the at least one tip (24) of the blade (30) includes an outer blade tip (24) located away from the grip part (10) on each of the blade portions (B1,B2), each of the two head parts (30) is arranged at a respective one of the outer blade tips (24), and a first portion of the through-hole (i.e. one of the modified through-holes 25) extends between a first one of the two head parts (30) and the grip part (10); and a second portion of the through-hole (i.e. the other of the modified through-holes 25) extends between a second one of the two head parts (30) and the grip part (10).    
3.        Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Application Publication No. 2017/0197320) in view of Schekalla (U.S. Patent Application Publication No. 2014/0345146) as applied to claim 1 above, and further in view of in view of Applicant’s admitted prior art (see paragraph [0002]-[0003] of applicant’s specification).
          Regarding claim 2, Chen’s safety utility knife (10) as modified shows all the claimed limitations except it does not explicitly mention the material the grip part (10), the head part (30) and the coupling part (formed by injection through the through-hole 25 of the blade 20).
          However, as evidenced by the Applicant it is well known in the art to form a grip part and a head part of a utility knife out of “resin” (see paragraph [0003] of Applicant’s specification), and a runner (i.e. a coupling part) is also made of “resin” (see paragraph [0004] of Applicant’s specification).
          Thus, it would have been obvious to one skilled in the art to further modify Chen by making the grip part (10), the head part (30) and the coupling part out of a well-known and commercially available material such as “resin” for the advantages of easy to obtain and low cost.

Indication of Allowable Subject Matter
Claims 3, 4 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3 and 4 define over the Chen ‘320 reference which shows the blade (20) provided with two tips (24) to enhance the structural strength of the head part (30, see paragraph [0025]).  Chen’s blade tips (24) do not project in opposite direction from each along an axis transverse to the longitudinal axis of the grip part (10, see Fig.4).   
Claim 6 defines over the modified Chen ‘320 reference which shows two spaced apart elongated holes (25).  Claim 6 requires two portions of the through-hole (55) connected to each other as shown in Fig.4B.  As disclosed, providing the blade (50) with an elongated through-hole (55) allows the safety utility knife to be manufactured using a 1-gate mold (see paragraph [0016]) for the advantage of suppressing labor and cost for manufacture as compare with use of the prior art 3-gate type mold (see paragraph [0019]).  There is no teaching or motivation to further modify the Chen ‘320 reference by making the two spaced apart through holes (25) into one (i.e. connect to tech other).  

Remarks
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724